Citation Nr: 1616193	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  14-12 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at the Mayo Clinic Health System in Waycross on September 10, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1982 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that payment or reimbursement for unauthorized medical expenses related to private treatment at Mayo Clinic Health System in Waycross on September 10, 2013.  The Veteran does not contend, and the evidence does not otherwise suggest, that her treatment was authorized in advance.  She essentially contends that the unauthorized emergency treatment he received on that date was emergent in nature, and due to the severity of her symptoms she felt it was necessary to go to the nearest emergency room.  She stated that the VA clinic near her home was closed at the time, and she could not go to a VA facility as it was across the Georgia state line and approximately 96 miles away.  The Veteran's claim was denied on the basis that a VA facility was available and that her treatment was non-emergent.    

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  In this case, the Veteran is not service-connected for any disability or is a participant in a vocational rehabilitation program, so payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted.  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725.  To be eligible under the provisions of the Veterans Millennium Health Care and Benefits Act (Act), Pub. L. 106-117, codified at 38 U.S.C.A. § 1725, the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002 (a)-(h).

In this case, the Veteran called the VA the day before on September 9, 2013 complaining that medications prescribed to her three days ago made her "feel funny."  She had a blood pressure reading of 111/74 and pulse of 85.  The Veteran then called and spoke with a VA social worker, who noted her as being tearful and requesting a mental health appointment that day.  She also complained of high blood pressure.  Later that day, the Veteran again spoke with a social worker who noted that the Veteran had discussed medication adjustment with her VA psychiatrist.  She canceled her scheduled appointment that day because she was feeling better after speaking with her psychiatrist.  

The Veteran then presented to the Mayo Clinic Health System in Waycross on September 10, 2013 around 7:54 PM.  The Veteran was seen in the emergency room for complaints of dizziness, feeling like the room turning around, blurred vision and nausea and vomiting which had been going on for several days.  She also complained of left flank and epigastric pain.  It was noted that she looked in no apparent distress, and denied fever, cough, and diarrhea.  Her symptoms were noted as being moderate in severity.  The Veteran had a history of arthritis, GERD, high cholesterol, and hypertension.   A physical examination revealed the Veteran to be in mild distress with blood pressure of 141/99.  An initial reassessment noted the Veteran to be stable, awake, tolerating fluids, with a lowered blood pressure.  The Veteran was discharged approximately five hours later.  She was noted to be in fair condition and was diagnosed with dizziness and labyrinthitis.  

VA treatment records show that the Veteran went to the VA in Lake City, Florida the next day for follow-up.  She was assessed as having an adverse event of sudden withdrawal of medication, which resulted in chills and dizziness.  

A Clinical Tracking Record shows that in October 2013, a VA physician reviewed the records and determined that the VA facilities were feasibly available, and that treatment was not emergent.  In December 2013, the matter was again reviewed and it was determined that the Veteran's care was not emergent, and VA facilities were available for the "several days" prior to the Veteran's visit to the emergency room.  However, both VA physicians based their conclusions only on the fact that the Veteran had dizziness for several days.  The physicians did not consider any of the other evidence in the case, including the Veteran's other symptoms on that day.  In addition, the January 2014 SOC merely listed facts as the reason for the denial of the Veteran's claim, and provided no explanation or reasoning for its decision.

Given the foregoing, on remand, a medical opinion must be obtained on the question of whether the Veteran's treatment on September 10, 2013, was rendered for an emergent condition and whether a VA facility was feasibly available on that date.  A full rationale should be provided for the opinion with full consideration of the evidence of record.    

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician, or equivalent clinician, review the record, to include the medical records and the Veteran's statements and answer the following questions:

a)  Whether the Veteran's medical condition on September 10, 2013, was of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

In addressing this question, the examiner should consider whether there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.   

b)  Whether a VA or other Federal facility was feasibly available on September 10, 2013.

In making this determination, the reviewing officials should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA or other Federal facility, and the availability of beds at such a facility.

A report of the examination should be prepared and associated with the Veteran's file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2.  Following any additional indicated development, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

